Citation Nr: 0618948	
Decision Date: 06/28/06    Archive Date: 07/07/06	

DOCKET NO.  04-34 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether income from asbestos settlements from May 1, 2003, to 
the present should be considered countable income for the 
purpose of calculation of the veteran's rate of nonservice-
connected disability pension benefits.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the benefit sought on appeal.  The 
veteran, who had active service from June 1944 to March 1946, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.


FINDING OF FACT

Income from asbestos settlements is considered irregular or 
nonrecurring income for purposes of payment of nonservice-
connected pension benefits.


CONCLUSION OF LAW

The requirements for exclusion from income of asbestos 
settlements from May 1, 2003, for the purpose of calculation 
of the veteran's rate of nonservice-connected disability 
pension benefits have not been met.  38 U.S.C.A. §§ 1503, 
1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.271, 3.272 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to insure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  (See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006)).  While the record does not reflect 
that the veteran was provided notices contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), the Board 
finds that the veteran is not prejudiced by this omission 
because the veteran's claim on appeal involves the 
application of VA laws and regulations to undisputed facts.  
More specifically, the veteran simply contends, in essence, 
that income he has received from various asbestos settlements 
from May 1, 2003, should not be considered countable income 
for the purpose of calculation of his rate of nonservice-
connected disability benefit payments.  Since it is the law, 
and not the evidence, that is dispositive in this case, the 
notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is not necessary.

An opinion from the VA General Counsel has held that the VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim or required to 
develop evidence to substantiate a claim where the claim 
cannot be substantiated because there is no legal basis for 
he claim or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004).  Also, the United States Court of Appeals 
for Veterans Claims (Court) has held that when there is an 
error in the VA's duty to notify, or in the case, the absence 
of the contemplated notice, there is no prejudice to a 
claimant as a result of the error if the benefit sought could 
not possibly have been awarded as a matter of law.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) ("this 
Court has held that an error is nonprejudicial where the 
benefit sought could not have possibly been awarded as a 
matter of law.").  The Court has further held that strict 
adherence does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case.  Such adherence in this case would 
result in imposing additional burden on the VA and the 
veteran with no benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the Board 
finds that no further action is necessary with respect to the 
VA's duty to notify.

The RO has also provided assistance to the veteran as 
required under 38 U.S.C.A. § 5103(A) and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  There was essentially no evidentiary development 
necessary in this case since the issue for resolution 
involves the legal characterization of a specific type of 
income received by the veteran and that incomes relationship 
to the calculation of the his pension award.  The veteran and 
his representative have been kept appraised of the RO's 
action in that this case by way of the Statement of the Case, 
and been informed of the evidence considered, the pertinent 
laws and regulations and the rationale for the decision 
reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Consequently, the Board will proceed to the merits of the 
veteran's claim.

The record reflects that the veteran is totally disabled for 
purposes of payment of nonservice-connected disability 
benefits.  In addition to other income considered by the RO 
in calculating the veteran's pension award, the veteran has 
been receiving payments from a series of settlements from 
asbestos litigation.  A statement from the veteran's attorney 
involved in that litigation dated in May 2003 reflects that 
the veteran had been receiving settlement checks from various 
companies between July 2000 and the date of the attorney's 
letter, and that it was apparently anticipated that the 
veteran would continue to receive various amounts from 
various companies in the future.  The veteran does not 
dispute the amounts received in connection with those 
settlements.  A letter from the RO to the veteran dated in 
July 2003 indicated that income reported from one of those 
settlements in the amount of $382 had the effect of reducing 
the veteran's monthly entitlement to $0.00 as of May 1, 2003, 
with the amount of the veteran's monthly entitlement 
increasing thereafter.  The veteran does not dispute the 
amount of his pension award, but rather contends that the 
amount received in connection with his asbestos litigation 
settlements should be excluded as countable income for the 
purpose of calculating his pension award.

Under VA regulations pertaining to the computation of income 
for pension benefits, 38 C.F.R. § 3.271(a) provides that 
generally payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. 
§ 3.272.  While the income the veteran is receiving from 
asbestos settlements is not considered regular or recurring 
income, it is considered irregular or nonrecurring income.  
Irregular income means income which is received or 
anticipated during a 12-month annualization period, but which 
is received in unequal amounts or at irregular intervals.  
Nonrecurring income means income received or anticipated on a 
one-time basis during a 12-month annualization period (e.g., 
an inheritance).  See 38 C.F.R. § 2.71(a)(2), (3).

VA regulations, specifically 38 C.F.R. § 3.272, provide for 
certain exclusions from income counted for pension purposes.  
Some of these exclusions include welfare consisting of 
donations from public or private relief, welfare or 
charitable organizations; the value of maintenance furnished 
by a relative, friend or charitable organization; 
reimbursement of any kind of casualty loss; and the profit 
realization from the disposition of real or personal property 
other than in the course of business.  There are also certain 
expenses that can be excluded from income, such as a portion 
of unreimbursed medical expenses; expenses of last illnesses, 
burials and just debts; and certain educational expenses.  
There are also exclusions from income of certain specific 
types of income, including distributions from the VA's 
Special Therapeutic and Rehabilitation Activities Fund; Agent 
Orange settlement payments; restitution to individuals of 
Japanese ancestry; payments made under the Radiation Exposure 
Compensation Act; amounts received under the Alaska Native 
Claims Settlement Act; amounts received as compensation under 
the Victims of Crime Act of 1984 and payments received under 
the Medicare Transitional Assistance Program.  See 38 C.F.R. 
§ 3.272(a)-(w).  

However, the provisions of 38 C.F.R. § 3.272 do not include 
any exclusion from income for the amounts received in 
settlements from asbestos litigation.  Since there is no 
specific exclusion for that income under 38 C.F.R. § 3.272, 
the provisions of 38 C.F.R. § 3.271 controls and requires 
that payments of any kind from any source be counted as 
income.  The provisions of 38 C.F.R. § 3.271 appear to 
contemplate income such as that received by the veteran in 
asbestos settlements with the inclusion of irregular or 
nonrecurring income as countable income for pension purposes.  
Therefore, the Board concludes that income received from 
asbestos settlements from May 1, 2003, must be considered as 
countable income for the purpose of calculation of the 
veteran's rate of nonservice-connected disability pension 
payments.  


ORDER

Income from asbestos settlements from May 1, 2003, to the 
present is considered countable income for the purpose of 
calculation of the veteran's rate of nonservice-connected 
disability pension benefits, and the appeal is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


